Fourth Court of Appeals
                                             San Antonio, Texas
                                                    JUDGMENT
                                                 No. 04-13-00106-CV

               Barry BROOKS, Heston C. King, Stefen Douglas Brooks, Johanna Barton,
                                and Jesse Rodriguez Benavides,
                                          Appellants

                                                             v.

                                     EXCELLENCE MORTGAGE, LTD.,
                                              Appellee

                         From the 224th Judicial District Court, Bexar County, Texas
                                      Trial Court No. 2013-CI-01173
                              Honorable Cathleen M. Stryker, Judge Presiding

      BEFORE CHIEF JUSTICE STONE, 1 JUSTICE BARNARD, AND JUSTICE ALVAREZ

       In accordance with this court’s opinion of this date, the portion of the trial court’s order
granting Excellence Mortgage, Ltd.’s traditional motion for summary judgment on Appellants’
breach of contract claims is AFFIRMED.
       The portion of the trial court’s order disposing of Appellants’ antitrust and interference
with prospective business relations claims is REVERSED.
           We REMAND this cause to the trial court for further proceedings.
           We tax costs of this appeal against the party that incurred them. See TEX. R. APP. P. 43.4.
           SIGNED April 1, 2015.


                                                              _____________________________
                                                              Patricia O. Alvarez, Justice




1
    Chief Justice Catherine M. Stone, retired, not participating.